Citation Nr: 1704044	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO. 11-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for herpes simplex virus, to include residual scarring (a skin disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976, and from March 1977 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In the November 2011 Substantive Appeal (VA Form 9), the Veteran requested a Board videoconference hearing before a Veterans Law Judge. The record shows that the Veteran was scheduled for a January 2014 Board videoconference hearing; however, the Veteran did not attend the hearing. As the Veteran did not request a postponement or subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d).

In July 2014 and June 2015, the Board remanded the appeal to the RO for additional development. The matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

For the entire initial rating period, the Veteran's skin disability has been manifested by recurrent pruritus affecting less than five percent of total body area with two superficial, stable, pain-free scars resulting in no limitation of function. 


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a compensable disability rating for a skin disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.118, Diagnostic Codes 7806, 7820 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a).

As the appeal arises from the Veteran's disagreement with the initial disability rating assigned following the grant of service connection for a skin disability, no additional notice is required. Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. 38 C.F.R. § 3.159(b)(3)(i); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that have been associated with the claims file include post-service VA treatment records, VA examination reports, and the Veteran's statements. The Veteran has not identified any outstanding records that need to be obtained prior to adjudication of the appeal.

The Veteran was afforded VA examinations in October 2010, October 2012, September 2014, and October 2015. When VA undertakes to provide an examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The VA examinations are informed and adequate. The VA examiners reviewed the Veteran's medical history and current symptomatology, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating skin disabilities, including the functional impact of the Veteran's disability upon his occupational and social functioning. 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.
Increased Rating for a Skin Disability

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. However, where the Rating Schedule does not provide a compensable disability rating for a diagnostic code, a non-compensable (zero percent) rating is assigned when the requirements for a compensable disability rating are not met. 38 C.F.R. § 4.31.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. When a veteran is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's skin disability, diagnosed as herpes simplex virus, including residual scarring, is currently rated under the hyphenated Diagnostic Code 7899-7820 as non-compensable. Herpes simplex virus is not specifically listed in the Rating Schedule. When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the terminal digits "99" connoting an unlisted condition. See 38 C.F.R. § 4.27. Diagnostic Code 7820 contemplates infections of the skin not listed elsewhere, and specifically includes viral infections; therefore, the hyphenated Diagnostic Code 7899-7820 is an appropriate diagnostic code under which to rate the Veteran's skin disability.

Diagnostic Code 7820 provides that infections of the skin not listed elsewhere in the Rating Schedule are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. See 38 C.F.R. § 4.118. 

Under Diagnostic Code 7806, a non-compensable (zero percent) rating is assigned when less than five percent of the entire body area or less than five percent of the exposed body area is affected, and; no more than topical therapy required during the preceding 12-month period. A 10 percent rating is warranted for dermatitis or eczema affecting five to 20 percent of the entire body area or five to 20 percent of exposed areas; or intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, are required for a total duration of less than six weeks during the preceding 12-month period. A 30 percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body area or 20 to 40 percent of exposed areas, or systemic therapy, such as corticosteroids or other immunosuppressive drugs, for a total duration of six weeks or more, but not constantly, during the preceding 12-month period. A 60 percent disability rating is warranted for dermatitis or eczema, affecting more than 40 percent of the entire body area or more than 40 percent of exposed areas, or constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, during the preceding 12-month period. 38 C.F.R. § 4.118.

Upon VA examination in October 2010, the Veteran reported an outbreak of herpes during service, resulting in vesicular lesions along the shaft of his penis. The Veteran received light therapy and a topical cream as treatment. Currently, the Veteran reported intermittent pruritus as well as scarring along his penile shaft; he denied pain, fever, and weight loss. The Veteran reported outbreaks occurring a few times per year, and as treatment, he self-administers petroleum jelly during outbreaks; the Veteran denied treatment with anti-viral medications. Upon physical examination, the VA examiner documented two one-centimeter scars of the penile shaft (one on the dorsum and one lateral), described as flat scars with no ulceration. The VA examiner noted no tenderness, no adhesions, no inflammation, no keloid formation, and no discoloration; however, the VA examiner noted an area of hyperpigmentation proximal to the lateral scar. The VA examiner noted that the Veteran reported no effect on his usual occupation or activities of daily living, except that he withholds from sexual activity during outbreaks. 

Upon VA examination in October 2012, the Veteran reported recurrent flare-ups of pruritic papules, occurring at least annually; he reported that his last flare-up was eight months prior. The Veteran reported residual scarring, but the VA examiner could "barely make out any scarring significant enough to describe." The VA examiner noted, however, that the scarring was neither painful nor unstable. The VA examiner denied the presence of systemic manifestations and noted that the Veteran has not been treated with oral or topical medications in the preceding 12 months. 

Upon VA examination in September 2014, the Veteran reported recurrent flare-ups occurring every three to six months. He reported self-treating with petroleum jelly and his flare-ups spontaneously resolve within a few days. The VA examiner noted that the Veteran reported itchy bumps along the shaft of his penis during a flare-up, but otherwise noted no symptoms and no residual scarring. 

Upon VA examination in October 2015, the Veteran reported recurrent itching along the right side of his penis, which he self-treats with petroleum jelly when the itching occurs. The Veteran denied any prescription treatment and denied "experiencing a rash or other lesions on the penis." The Veteran specifically indicated that he has not "had any sores or anything visible since it initially occurred when [he] was in Korea." As noted by the VA examiner, the Veteran declined inspection of the genital region, stating "there's nothing to see." 

The preponderance of the evidence is against a finding of entitlement to a compensable disability rating at any point during the appeal period. Consistent across the appeal period are the Veteran's complaints of recurrent flare-ups resulting in papules and pruritus. These symptoms have consistently been limited to the Veteran's genital region, thereby affecting less than five percent of his total body area. In addition, the Veteran has consistently reported self-treatment only with petroleum jelly and has denied any prescription medication. While physical examinations have varied throughout the appeal period, the October 2010 VA examiner documented two one-centimeter scars along the Veteran's penile shaft, both of which were described as flat and pain-free. 

Diagnostic Code 7820 provides that the skin disability should be rated based upon the predominant feature, whether disfigurement of the head, face, and neck (Diagnostic Code 7800), scars (Diagnostic codes 7801-7805), or dermatitis (Diagnostic Code 7806). The Veteran's skin disability does not affect the head, face, or neck; therefore a disability rating under Diagnostic Code 7800 is not appropriate. See 38 C.F.R. § 4.118. 

The Veteran has described residual scarring of his penis, which was documented by the October 2010 VA examiner. These scars were described as flat, without ulceration, pain-free, and affecting two square centimeters. There is no evidence that these scars are deep, non-linear, painful, or unstable. Accordingly, a compensable disability rating under Diagnostic Codes 7801-7804 is not warranted. See 38 C.F.R. §§ 4.31, 4.118. In addition, the October 2010 VA examiner indicated no disabling effects of the Veteran's scars; therefore, an alternative rating under Diagnostic Code 7805 is not warranted. See 38 C.F.R. § 4.118. 

The Veteran's primary complaint is that he experiences recurrent breakouts involving papules and pruritus. As a result, the Veteran applies petroleum jelly and avoids sexual activity. These symptoms are consistent with dermatitis or eczema. These complaints are consistent across all VA examinations reports, as opposed to his complaints of residual scarring, which are only documented in one VA examination report. Therefore, these symptoms are the dominant feature of the Veteran's skin disability, and a disability rating under Diagnostic Code 7806 is appropriate. In this regard, the Veteran's skin disability affects less than five percent of his total body area and requires no more than topical therapy. Therefore, the Board finds that the symptomatology associated with the Veteran's skin disability more closely approximates the criteria for a non-compensable disability rating. See 38 C.F.R. § 4.118, Diagnostic Code 7806. 

The June 2015 Remand specifically requested that the Agency of Original Jurisdiction (AOJ) attempt to schedule the Veteran for a VA examination during a period of an active flare-up. See Ardison v. Brown, 6 Vet. App. 405 (1994). Despite this instruction, the October 2015 VA examination was not performed during an active flare-up; however, a new VA examination is not needed. The June 2015 Remand specifically noted that a flare-up of the Veteran's skin disability "is likely to occur at short notice," and the Veteran has described his flare-ups as only lasting a few days. 

However, during the October 2015 examination, the Veteran described his flare-ups as manifested only by subjective symptoms of itching without observable manifestations. Additionally, the Veteran refused inspection of his genital region by the VA examiner. In finding that entitlement to a compensable disability rating is not warranted, the Board has fully considered the Veteran's statements regarding his recurrent subjective symptoms of itching during active flare-ups as competently and credibly relayed by the Veteran and as recorded by the VA examiners. Therefore, the Board finds that attempting to schedule the Veteran for a VA examination during an active flare-up would be impractical and likely provide no additional information not already considered by the Board. See Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding Ardison inapplicable where the disability, in its recurrent state, did not affect the Veteran's earning capacity and the worsened condition did not last more than a few days).

The Board also notes that there is currently a stay on the adjudication of appeals affected by the recent decision issued by the United States Court of Appeals for Veterans Claims in Johnson v. McDonald, 27 Vet. App. 497 (2016), which involves the use of a topical corticosteroid for a service-connected skin disability. However, there is no evidence that the Veteran has used a topical corticosteroid as treatment for his skin disability. In contrast, the Veteran has consistently indicated that he treats himself exclusively with petroleum jelly. Therefore, the appeal is not affected by the Johnson stay. 

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In this regard, the Board, as discussed above, has considered entitlement to compensable disability ratings under Diagnostic Codes 7800-7805 as instructed by Diagnostic Code 7820. In addition, there is no evidence of any other skin condition such that an alternative disability rating under a different diagnostic code would be warranted. 

The Veteran is competent to report observable symptoms, such as itching. Layno v. Brown, 6 Vet. App. 465 (1994). However, the competent medical evidence, which offers detailed, specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the skin disability. The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to compensable disability rating for the Veteran's skin disability. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The symptomatology and impairments caused by the Veteran's skin disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria, including Diagnostic Codes 7800-7806 and 7820, specifically provide for disability ratings based on scar and skin conditions. The Veteran's skin disability has been manifested by recurrent pruritus affecting less than five percent of total body area with two superficial, stable, pain-free scars resulting in no limitation of function; these signs and symptoms are specifically contemplated by the schedular rating criteria. Accordingly, the Board finds that the schedular rating criteria are adequate to rate the Veteran's skin disability, and referral for consideration of an extraschedular evaluation is not warranted. In addition, the Board has additionally considered ratings under alternate schedular rating criteria as discussed above. See 38 C.F.R. § 4.20; see also Schafrath, 1 Vet App. at 595.

The Rating Schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.The problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life. Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. See Yancy v. McDonald, 27 Vet. App. 484 (2016). Therefore, and in the absence of exceptional factors associated with the Veteran's skin disability, the Board finds that the Rating Schedule is adequate to evaluate the 
Veteran's current disability profile and symptomatology. Accordingly, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case. Rice v. Shinseki, 22 Vet. App. 447 (2009). However, there is no indication that the Veteran 

is rendered unemployable due to his service-connected skin disability. Notably, all VA examiners specifically opined that the Veteran's skin disability did not result in functional impairment, including employment capacity. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Entitlement to an initial compensable disability rating for a skin disability is denied. 




____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


